Citation Nr: 0019164	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
including the cervical spine, right knee, ankles, hands, 
elbows, shoulders, and hips.

2.  Evaluation of lumbar spine pain, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to July 
1993, which included service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional office 
(RO).  In a September 1993, the RO denied service connection 
for chronic pathology causing multiple joint pain (claimed as 
ankle, knee, hip, back, and neck pain).  The veteran and his 
representative appeared before a hearing officer at a hearing 
at the RO in February 1994.  

A rating decision in February 1998 granted service connection 
for lumbar spine pain as an undiagnosed illness, and assigned 
a noncompensable evaluation from November 2, 1994 under 
Diagnostic codes 8850-5010.  The February 1998 rating 
decision also continued the denial of service connection for 
multiple joint pain, but recharacterized the veteran's claim 
as service connection for multiple joint and cervical spine 
pain (including the right knee, ankles, hands, elbows, 
shoulders, and hips) due to undiagnosed illness.  

The Board notes that the veteran requested and was scheduled 
to appear before a Member of the Board at a hearing at the RO 
in November 1999; however, the veteran failed to report to 
the hearing. 

Preliminary review of the record does not indicate that the 
RO considered referral of the veteran's claim for evaluation 
for his lumbar spine pain to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

At the time of the February 1998 rating decision, the RO also 
denied service connection for a memory loss, allergies, 
tension headaches, eyesight problems, recurrent folliculitis, 
hair loss, a lung/respiratory condition, and fatigue due to 
undiagnosed illness.  However, subsequent to the issuance of 
a February 1999 statement of the case on these issues, a 
substantive appeal is not of record.  The Court has noted 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Therefore, the Board does not have jurisdiction 
of these issues.


FINDING OF FACT

Chronic multiple joint pain due to arthralgia is attributable 
to service.


CONCLUSION OF LAW

Chronic multiple joint pain due to arthralgia was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for multiple joint 
and cervical spine pain to include the right knee, ankles, 
hands, elbows, shoulders, and hips.  The veteran contends 
that his multiple joint pain resulted from his multiple 
parachute jumps during service.  Alternatively, the veteran 
contends that the joint pain developed due to an undiagnosed 
illness as a result of his service in the Persian Gulf.  It 
is necessary to determine if he has submitted a well grounded 
claim.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).
 
In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).
 
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  According to 38 C.F.R. § 3.317(a)(2), objective 
indications includes both signs in the medical sense of 
objective evidence perceptible to an examining physician and 
other non-medical indicators capable of independent 
verification.  While objective indications appear to 
contemplate evidence other than the appellant's own 
statements, the appellant's own statements concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  See 
VAOPGCPREC 4-99 (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).

As noted above, 38 C.F.R. § 3.317 states that VA shall pay 
compensation to a Persian Gulf appellant who exhibits 
"objective indications of chronic disability."  That section 
further states that "[f]or purposes of this section, 
'objective indications of chronic disability' include both  
'signs', in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification."  38 
C.F.R. § 3.317.  The VA general counsel has determined that 
many of the signs or symptoms appear to be susceptible to lay 
observation by the appellant or other persons, obviating the 
need for medical evidence.  However, the general counsel 
further found that the manifestation of one or more signs or 
symptoms of undiagnosed illness require some objective 
indication of the presence of a chronic disability 
attributable to an undiagnosed illness before awarding 
compensation.  See VAOPGCPREC 4-99 (1999).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs. 

The Board notes that the veteran does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

Service medical records reflect that the veteran was seen 
complaining of right knee pain and was diagnosed with 
patellafemoral syndrome in November 1991.  In July 1992, the 
veteran was seen complaining of pain in the left and right 
heels.  In August 1992, history of injury to the neck and 
shoulder as a result of jumping was noted.  In May 1993, it 
was noted that the veteran complained of multi-joint pain of 
the ankles, knees, and hips for 2 years.  It was noted that 
the veteran was Airborne and did heavy physical training.  On 
evaluation, findings were normal.  The assessment was multi-
joint pain times 2 years.  X-ray studies were within normal 
limits.  At his June 1993 separation examination, the veteran 
reported swollen and painful joints, and painful knees and 
ankles were noted.

At a June 1993 VA examination, the veteran complained of a 2 
years history of joint pain and stiffness in the knees, hips, 
back, and neck, and that he had over 265 parachute jumps in 
service.  On evaluation, the right knee was nontender with 
full range of motion, but was slightly swollen.  There was 
full range of motion of the hips without pain or tenderness.  
There was no tenderness or spasm of the cervical spine.  X-
rays were within normal limits.  The diagnosis included 
arthralgia of multiple joints and spine.  At a November 1993 
Persian Gulf examination, the examiner diagnosed chronic 
arthralgia.    

At his February 1994 hearing, the veteran testified that he 
experienced pain in his joints, including his hips, knees, 
and ankles and that his chiropractor attributed these pains 
were the result of his parachutist activities while on active 
duty.  

In a February 1994 letter, the veteran's chiropractor, 
W.B.B., noted his complaints of pain in the shoulder, neck, 
and arm with occasional pain in the hips and legs.  The 
veteran reported that the pains began while he was 
parachuting in the military.  Dr. B opined that due to the 
veteran's activities while on active duty, he suffered 
repeated hyperflexion and hyperextension subluxation injuries 
in the cervical spine.  

A September 1994 VA medical record reveals that the veteran 
was seen in the Rheumatology clinic complaining of joint pain 
in the hips, knees, and ankles since 1991, that were worse in 
the morning or worsened with exercise.  The assessment was 
arthralgia of the lower extremities without any demonstrable 
site of arthritis and normal labs and x-rays.  The examiner 
opined that it may be related to trauma secondary to jumps.

At a December 1996 VA examination, the veteran complained of 
joint pain in all joints of body, primarily in the legs, 
knees, and ankles, but also in the neck and shoulders.  He 
reported that he took Tylenol for the pain.  On evaluation, 
there was full mobility of all joints.  The diagnoses 
included multiple joint arthralgia with full mobilities and 
no objective findings.

Upon review of the record, the Board finds that the nexus 
between service and the current pain disability is satisfied 
by the evidence.  The veteran was evaluated for multi- joint 
pain in service, with assessments including multi- joint 
arthralgia.  Post- service, he has repeatedly complained of 
multiple joint pain to VA and private health care providers, 
and according to recent assessments, the multi- joint pain 
was again attributed to arthralgia.  In view of this 
evidence, and with application of the benefit of the doubt 
rule, the Board finds that the arthralgia involving multiple 
joints was incurred in service.  In view of the fact that the 
joint symptomatology has been attributed to a known clinical 
diagnosis, namely arthralgia, service connection on the basis 
of undiagnosed illness is not warranted.


ORDER

Service connection for joint pain due to arthralgia is 
granted.


REMAND

The Board notes that the most recent VA examination of the 
veteran's service-connected lumbar spine disability strain 
was in December 1996, over 3 years ago.  The examiner did not 
make any findings of limitation of function due to the 
factors set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the disability will be a fully 
informed one.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for VA orthopedic examination.  The 
orthopedic examination report should 
provide the range of motion of the 
lumbar spine and evaluate the veteran's 
lumbar spine disability in compliance 
with the criteria set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner should determine whether the 
veteran's current back disability is the 
result of his service-connected 
lumbosacral strain.  If not, the 
examiner should provide a basis for this 
opinion. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of this action, the RO should review the 
claim.  Thereafter, in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



